Title: To George Washington from James Duane, 7 April 1782
From: Duane, James
To: Washington, George


                        

                            My dear General,Manour Livingston 7th April 1782.
                        
                        It is with great Pleasure that I find your Excellencys arrival at Newburgh announced in the publick Papers.
                            The Circumstances of my Family prevent me from paying you my Respects at present: but the visit shall only be deferred
                            till the Impediment is removed. I long, my Dear Sir, to see you: to congratulate you on the glory which you have acquired
                            the last Campaign: and to felicitate with you on the decisive Consequences which a Victory in all Respects so brilliant,
                            and of such vast magnitude, must produce to our Country.
                        I have spent some time with our Legislature and embraced the Opportunity to inculcate, in the most cogent
                            Terms, the necessity of strengthning your hands; so that you may be enabled to strike the Enemy before they recover from
                            their Consternation; and tirminate the war by a vigorous Campaign. They will, I am perswaded, leave nothing unattempted to
                            fill up their Continental Battallions, and afford some Portection to our desolated Frontiers. Fully
                            perswaded that the plan for the administration of our Afairs, on which I have hazarded my political Reputation, will be
                            wisely conducted, and produce the most salutary Effects; I feel myself hurt that any Proposal from the Financier shoud be
                            checked or disappointed: but his pecuniary Requisitions from this State are, I fear, far beyond the Reach of our utmost
                            Resources. This at least is the Opinion of the most zealous Judicious, and best informed, and their Reasons appeard to be
                            so well grounded as to preclude Sollicitation.
                        If any thing interesting from the Southward shoud transpire you will oblige me by communicating it. I put no
                            Confidence in the Reports of a voluntary Retreat from those states; at least from Charles Town. It is my Opinion that the
                            Enemy will rather commit that Garrison to the Chapter of Chances; than give such a palpable Proof of their weakness to all
                            Europe. Indeed they are already too much humbled and distressed not to think seriously of patching up a Peace; but not to
                            reckon upon the inflexible obstinacy which has all along marked the british Councils, they know too well the advantages,
                            in a negociation, of having in their hands the Capital and Sea port of a rich State, to part with it unconstrained.
                        Be pleased to present the respectful Compliments of every Branch of this Family to Mrs Washington; and to
                            accept of their Joint wishes for your Glory and Prosperity.
                        I only write in the general Voice of my Country when I assure you that I am with the most perfect Esteem and
                            the most affectionate attachment—Dear Sir—Your Excellencys most obedient & most humble Servant
                        
                            Jas Duane
                        
                    